Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Response to Restriction Requirement
Applicant’s election without traverse of Group I, Embodiments 1 and 2, consisting of original reproductions 1.1-1.8 and 2.1-2.9, in the reply filed on 09 June 2022 to a written restriction issued on 13 April 2022 is acknowledged. Embodiment 3 has been withdrawn from further consideration by the examiner for being the nonelected designs (37 CFR 1.142(b)).
Amendments to the Specification
The specification requires amendments to correspond with the restriction election. Accordingly, the following amendments have been made.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
For better format and clarity, the descriptions of reproductions 1.1-1.8 have been amended to read as follows:
-- 1.1 is a top, front, and right side perspective view of a cutter knife embodying my new design in accordance with a first embodiment;
1.2 is a bottom, front, and right side perspective view thereof;
1.3 is a right side elevation view thereof;
1.4 is a top plan view thereof;
1.5 is a bottom plan view thereof;
1.6 is a front elevation view thereof;
1.7 is a rear elevation view thereof; and
1.8 is an exploded top, front, and right side perspective view thereof with the blade separated from the handle.
2.1 is a top, front, and right side perspective view of a cutter knife embodying my new design in accordance with a second embodiment;
2.2 is a bottom, front, and left side perspective view thereof;
2.3 is a right side elevation view thereof;
2.4 is a left side elevation view thereof;
2.5 is a top plan view thereof;
2.6 is a bottom plan view thereof;
2.7 is a front elevation view thereof;
2.8 is a rear elevation view thereof; and
2.9 is an exploded top, front, and right side perspective view thereof with the blade separated from the handle. --
The paragraph following the descriptions of the reproductions contain redundant explanations. These explanations are addressed and a repeat of the previous section within the specification. As the paragraph does not describe any additional feature beyond the descriptions of the figures, it is unnecessary. Accordingly, the paragraph in the specification that reads:
[Design 1 and design 2 are cutter knives; 1.1) Perspective; 1.2) Perspective; 3) Front; 1.4) Top; 1.5) Bottom; 1.6) Left; 1.7) Right; 1.8) Perspective with the replacement blade removed; 2.1) Perspective; 2.2) Perspective; 2.3) Front; 2.4) Back; 2.5) Top; 2.6) Bottom; 2.7) Left; 2.8) Right; 2.9) Perspective with the replacement blade removed; back view of design 1 is a mirror image of 1.3.]
has been CANCELED.
The claim statement improperly identifies the article of manufacture in the plural form. Only a single claim is permitted and identification of the singular article as numerous articles of the same type is improper. Additionally, since the claim is not for the actual cutter knife, but rather for the design applied, the cutter knife must be referred to as an indefinite article. It is the design that is definite and not the actual article for which it is applied.
Accordingly, the claim has been amended to read as follows:   
-- I Claim:
The ornamental design for a cutter knife as shown and described. --
Conclusion
An Examiner’s amendment to the record has been stated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914